
	

116 S1768 IS: Native Species Protection Act
U.S. Senate
2019-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS
		1st Session
		S. 1768
		IN THE SENATE OF THE UNITED STATES
		
			June 10, 2019
			Mr. Lee introduced the following bill; which was read twice and referred to the Committee on Environment
			 and Public Works
		
		A BILL
		To clarify that noncommercial species found entirely within the borders of a single State are not
			 in interstate commerce or subject to regulation under the Endangered
			 Species Act of 1973 or any other provision of law enacted as an exercise
			 of the power of Congress to regulate interstate commerce.
	
	
 1.Short titleThis Act may be cited as the Native Species Protection Act. 2.Treatment of intrastate species (a)Definition of Intrastate SpeciesIn this Act, the term intrastate species means any species of plant or fish or wildlife (as those terms are defined in section 3 of the Endangered Species Act of 1973 (16 U.S.C. 1532)) that is—
 (1)found entirely within the borders of a single State; and (2)not part of a national market for any commodity.
 (b)TreatmentAn intrastate species shall not be— (1)considered to be in interstate commerce; and
 (2)subject to regulation under— (A)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); or
 (B)any other provision of law under which regulatory authority is based on the power of Congress to regulate interstate commerce as enumerated in article I, section 8, clause 3 of the Constitution of the United States.
